COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Scott Sattler II v. Jenna Neveu

Appellate case number:   01-12-00091-CV

Trial court case number: 11002129CVCCL1

Trial court:             County Court at Law No 1 of Brazos County

        On August 24, 2012, appellant was ordered to file within 30 days proof that he had paid
or made arrangements to pay the court reporter for preparing the record or the Court might
consider and decide those issues or points that do not require a reporter’s record. See TEX. R.
APP. P. 37.3(c).

       More than 30 days have expired and no written evidence that the appellant has paid or
made arrangements to pay for the record has been filed with this Court. Accordingly, the Court
will consider and decide those issues or points that do not require a reporter’s record for a
decision.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).

      Appellee’s brief is ORDERED to be filed within 30 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/Justice Michael Massengale
                    Acting individually  Acting for the Court


Date: November 6, 2012